Held, that the amendments, though not -entirely clear of ambiguity, plainly authorize proofs to the extent contemplated by the order for amendment, and it is not necessary for the protection of the claimants against ■evidence exceeding that limit, that the pleadings should be more precise or limited than to give them fair notice of the extent of the .libellants’ demands, in their own right, or in the rights of others whose authority to sue they had when the action was commenced. That the increase of the ad damnum allegations is mere matter of form; that, in an action of tort in admiralty, the court is not bound to restrict the recovery of the libellant to the amount claimed in the summation of damages, but an amendment would be allowed, of course, enlarging that claim. That the undertaking of the stipu-lators is for the value of the libellants’ vessel and cargo, and they are not entitled to interfere in questions relating to the equity ■of parties to amend the form of their pleadings so as to bring within the action all the rights which may be legally determined •by it.